     Case Case
          2:21-mj-00327-BNW
               2:21-mj-00327-BNW
                             *SEALED*
                                   Document
               Case 2:21-mj-00327-BNW  Document
                                            2 *SEALED*
                                       Document  12 *SEALED*
                                                           Filed 08/26/21
                                                                 FiledPage
                                                     Filed 08/26/21    08/25/21
                                                                           Page
                                                                           1 of 2Page
                                                                                 2 of 32 of 3




1      CHRISTOPHER CHIOU
       Acting United States Attorney
2      District of Nevada
       Nevada Bar Number 14853
3      ALLISON REESE
       Assistant United States Attorney
4      Nevada Bar Number 13977
       501 Las Vegas Boulevard South, Suite 1100
5      Las Vegas, Nevada 89101
       (702) 388-6336 / Fax: (702) 388-5087
6      Allison.Reese@usdoj.gov
       Representing the United States of America
7
                                    UNITED STATES DISTRICT COURT
8                                        DISTRICT OF NEVADA

9      IN THE MATTER OF THE
       APPLICATION OF THE UNITED                                 Case No. 2:21-mj-327-BNW
10     STATES OF AMERICA FOR AN ORDER
       AUTHORIZING THE INSTALLATION                              GOVERNMENT’S MOTION TO
11     AND USE OF A PEN REGISTER, TRAP                           UNSEAL CASE
       AND TRACE DEVICE AND CALLER
12     IDENTIFICATION SERVICE FOR
       TELEPHONE NUMBER 702-762-7459
13

14            The United States of America, by and through its attorneys, CHRISTOPHER CHIOU,

15     Acting United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully

16     moves this Court for an Order to UNSEAL the instant case.

17     DATED: August 24, 2021.

18                                               Respectfully,

19                                               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
20

21                                               ______________________________
                                                   __________________
                                                 ALLISON
                                                   LLISON REESE
22                                               Assistant United States Attorney

23

24
     Case Case 2:21-mj-00327-BNW
          2:21-mj-00327-BNW        Document
                             *SEALED*
               Case 2:21-mj-00327-BNW       2 *SEALED*
                                       Document
                                       Document            Filed 08/26/21
                                                 12 *SEALED*     FiledPage
                                                     Filed 08/26/21        Page
                                                                       08/25/21
                                                                           2     3 of 33 of 3
                                                                             of 2Page




1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
       IN THE MATTER OF THE
3
       APPLICATION OF THE UNITED                    Case No. 2:21-mj-327-BNW
       STATES OF AMERICA FOR AN ORDER
4
       AUTHORIZING THE INSTALLATION                 ORDER TO UNSEAL CASE
       AND USE OF A PEN REGISTER, TRAP
5
       AND TRACE DEVICE AND CALLER
       IDENTIFICATION SERVICE FOR
6
       TELEPHONE NUMBER 702-762-7459
7

8            Based on the Motion of the Government, and good cause appearing therefore,

9      IT IS HEREBY ORDERED that the instant case is unsealed.

10           DATED this ____ day of August, 2021.
              DATED: August 26, 2021.
11

12                                                  _______________________________________
                                                    _____________________________________
                                                    HON. BRENDA WEKSLER
13                                                  United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                                2
